Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Love et al. (US 2010/0279628) in view of Nory et al. (US 2013/0044727), and further in view of HUAWEI ET AL: "Nested structure for search space design", 3GPP DRAFT; R1-1701639, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE; 650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE, vol. RAN WG1, no. Athens, Greece; 20170213 - 20170217 12 February 2017 (2017-02-12), http://www.3gpp.org/ftp/Meetings_3GPP_SYNC/RAN1/Docs/ section 1-3 (cited in Applicant’s IDS filed on September 30, 2019)  (Hereafter, Huawei).

Regarding claim 1, Love discloses a network node (Love, paragraph [0003], base station)  for a wireless communication system (Love, paragraph [0002], wireless communication), comprising: 
a processor (Love, paragraph [0052], processors) configured to allocate (Love, paragraph [0022], base station unit allocates radio resources) a plurality of control channel elements (CCEs) for a physical downlink control channel (PDCCH) having PDCCH candidates defined for a plurality of different CCE aggregation levels (ALs), a number of CCEs being defined by the different CCE ALs (Love, Figs. 2, 3; paragraph [0003], resources for a UE contains resource subsets comprising CCEs corresponding to aggregation levels and subset corresponds to a candidate PDCCH; paragraph [0026], PDCCH composed of 1, 2, 4 or 8 aggregated CCEs), the CCEs being allocated to a user device (Love, paragraph [0003]; paragraph [0029], communication device specific search space), wherein the processor is configured to form at least two search space blocks, each of the at least two search space blocks containing the CCEs of different CCE ALs (Love, Figs. 2, 3; paragraph [0003]; paragraph [0026], PDCCH composed of 1, 2, 4 or 8 aggregated CCEs), the at least two search space blocks are in a nested structure to carry PDCCH candidates with the different CCE ALs (Love, Fig. 3; paragraph [0026], PDCCH composed of 1, 2, 4 or 8 aggregated CCEs); and 
a transceiver (Love, paragraph [0052], transceiver) configured to transmit the PDCCH on allocated CCEs in the at least two search space blocks to the user device (Love, Figs. 2, 3; paragraph [0011], PDCCH transmitted in the control region of a subframe for a communication device);
wherein the processor is further configured to shift, by an offset of one or more CCE lengths, start positions of CCE index of one of the at least two search space blocks with respect to start positions  (Love, paragraph [0013], offset starts a new set of resources by a shift of one CCE relative to another set of resources ; paragraph [0026], hashing function based on UE C-RNTI is used to find PDCCH candidate locations in each search space; paragraphs [0031]-[0035], i in Eqn 1; paragraph [0054], first offset for first carrier and second offset for second carrier);
wherein the processor is configured to determine start positions of the PDCCH candidates within the at least two search space blocks (Love, Fig. 3, starting locations for each aggregation level L) based on an output of a first hashing function, a first offset (Love, Fig. 3, offset; paragraph [0026], hashing function based on UE C-RNTI is used to find PDCCH candidate locations in each search space; paragraphs [0031]-[0035], I, m in Eqn 1; paragraph [0054], first offset for first carrier and second offset for second carrier);
wherein the inputs of the first hashing function include at least one of a slot index or symbol index (Love, paragraph [0025], hashing function based on UE C-RNTI, aggregation level L, subframe number or index; paragraph [0055], hash of the RNTI and/or a slot number in a radio subframe).  

Love does not explicitly teach determining candidates based on a bit-map.

Nory discloses determining PDCCH candidates based on a hashing function and a bit-map (Nory, paragraph [0047], search space candidates indicated using a bitmap and a hashing function).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to additionally use a bitmap to determine the search spaces of Love.  The motivation to combine the references would have been to efficiently indicate search spaces.

Love does not explicitly teach a “nested” structure.

the PDCCH on allocated CCEs in the at least one search space block to the user device (Huawei, Figs. 1 and 2; Section 2, resources of a search space contain 8 CCEs; the set of PDCCH candidates to monitor are defined in terms of search spaces at aggregations level L = {1,2,4,8}; search spaces for UE1 and UE 2).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a nested structure in the search spaces of Love.  The motivation to combine the references would have been to reduce search space blocking.

Regarding claim 2, Love in view of Nory, and further in view of Huawei discloses the network node of claim 1, wherein the processor is configured to determine start positions of the at least two search space blocks, and the processor is configured to determine locations of the PDCCH candidates of the different CCE ALs within the at least two search space blocks (Love, Fig. 3, starting locations for each aggregation level L; paragraph [0031], CCE locations Sk).  

Claim 33 is rejected under substantially the same rationale as claim 1.

claim 49, Love in view of Nory, and further in view of Huawei discloses the network node of claim 1, wherein the first offset refers to an offset of one or more CCE lengths (Love, paragraph [0013], offset starts a new set of resources by a shift of one CCE relative to another set of resources).



Response to Arguments
Applicant's arguments filed June 25, 2021 have been fully considered but they are not persuasive.  
Applicant asserts that the claims are patentable because, although Love discloses determining RB locations corresponding to a PDCCH candidate, Nory does not use the terminology “start position.”  However, a person of ordinary skill in the art, at the time of the effective filing date of the claimed invention, would have known that a location of a PDCCH candidate in Nory and in Love is indicated as a starting position of the PDCCH candidate.  Further, Fig. 3 of Love explicitly discloses the indication of “starting locations.” 
Applicant asserts that the claims are patentable because Love allegedly does not disclose the hashing function being based on a slot index.  However, this is incorrect.  Love discloses, in paragraph [0055], that the hash is based on the RNTI and/or a slot number in a radio subframe.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2009/0238091) also discloses a nested structure for a PDCCH search spaces of a plurality of different aggregation levels (see Figs. 12, 13).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ALAN L LINDENBAUM/Examiner, Art Unit 2466
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466